Case 0:20-cv-60791-WPD Document 39 Entered on FLSD Docket 09/15/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-60791-CIV-DIMITROULEAS

  JOHN “JACK” HANEY,

         Plaintiff,

  vs.

  STARBOARD YACHT GROUP, LLC, and
  JAKE STRATMANN,

        Defendant.
  ___________________________________/

                              ORDER APPROVING SETTLEMENT AND
                               DISMISSING CASE WITH PREJUDICE

         THIS CAUSE came before the Court upon the parties’ Joint Renewed Motion for Order

  Approving Settlement Agreement, and for Dismissal with Prejudice with the Court Reserving

  Jurisdiction to Determine Reasonable Attorneys’ Fees, Costs, and Litigation Expenses [DE 38]

  (“Motion”). The Court has carefully considered the Motion and the Settlement Agreement [DE

  40-1] and is otherwise fully advised in the premises.

         Having reviewed the relevant terms of the Settlement, the Court approves the Settlement

  Agreement as a fair and reasonable resolution of a bona fide dispute over FLSA provisions. See

  Lynn's Food Stores, Inc. v. U.S. Dep't. of Labor, 679 F.2d 1350, 1355 (11th Cir.1982).

         Accordingly, it is ORDERED and ADJUDGED as follows:

             1. The Motion [DE 38] is GRANTED.

             2. The Settlement Agreement [DE 38-1] is hereby APPROVED.

             3. This case is DISMISSED WITH PREJUDICE.
Case 0:20-cv-60791-WPD Document 39 Entered on FLSD Docket 09/15/2020 Page 2 of 2




             4. The Court reserves jurisdiction to enforce the settlement agreement and to

                adjudicate the Parties’ attorney’s fees and costs.

             5. A motion for attorney’s fees and costs shall be filed on or before October 14, 2020.

             6. The Clerk is DIRECTED to CLOSE this case and DENY AS MOOT any pending

                motions.

         DONE and ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  15th day of September, 2020.




  Copies furnished to:
  Counsel of Record
